The following is an examiner’s statement of reasons for allowance:
Heller et al (US 2007/0230576) teaches a method of adding a video motion detection (VMD) feature to existing motion-vector search (e.g. see paragraph 3, 7) and utilizing relevant data from the digital video stream for video motion detection. The method further includes calculating motion vector for each of the 16X16 pixel macroblocks of the image. Figure 3 also shows VMD data is output from MPEG-4 encoder 52. 

Athavale et al (US 2013/0162518) teach a video camera for capturing user motion, and a graphical display to be altered in response to detection of user motion. Paragraphs 8-9 and figures 8-9 teaches a difference map is generated to identified areas of change in the frame relative to the previous frame and the difference map is generated by compare the pixels of each frame to the pixels of the previous frame (e.g. paragraph 16). Paragraphs 42-44 also teach the motion event map identifies motion events such that each motion event is defined by a respective one of the groups of changed pixels. 

The prior arts do not teach or suggest the claimed method of generating the motion map from the derivative operation based on the by product, wherein the by product quantifying the motion corresponding to a plurality of macroblocks and synchronizing the motion map with the video data. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484